DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
All the information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	a cold air supplier in at least claim 1.
b.	an actuator in at least claim 1.
c.	a driver for providing a driving force in at least claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Cold air supplier is interpreted to cover at least a thermoelectric module as per claim 17.

actuator is interpreted to cover a plunger and a driver as per claim 2.

driver is interpreted to cover a solenoid as per claim 3. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 5774053 A) in view of Tuskiewicz (US 20050210884 A1) and Li Haomiao (CN 107084583 A).

Regarding claim 1:
Porter discloses an entrance refrigerator #10, comprising: 
a cabinet #14 configured to extend through a door or a wall (Fig. 1), the cabinet including a storage compartment therein for storing goods (abstract); 

an outdoor side door #18 coupled to an outdoor portion of the cabinet to open or close the storage compartment (see Fig. 1-3); 
an indoor side door #20 coupled to an indoor portion of the cabinet to open or close the storage compartment; 
a cold air supplier #38 configured to supply cold air to the storage compartment (col. 5, L 10-14), at least a portion of the cold air supplier positioned at the bottom of the cabinet (see Fig. 4: the lower side of the cabinet defines a housing #36 in which #38 is provided); and 
a controller #46 configured to control operating of the cold air supply device (col. 6, L 29-42).

Porter does not disclose wherein at least a portion of the cold air supplier extending through a bottom of the cabinet.

In the same field of endeavor, Tuskiewicz teaches a refrigerator wherein at least a portion of a cold air supplier #202 extends through a bottom of the cabinet #206 of the refrigerator (see at least Fig. 7, [0062]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Porter with at least a portion of the cold air supplier extending through a bottom of the cabinet as taught by Tuskiewicz.

One of ordinary skills would have recognized that doing so would have enhanced the heat dissipation effect of the refrigerator.
 
Porter does not also disclose the cabinet having a drain hole provided at a bottom of the storage compartment; a drain port extending from a bottom side of the cabinet and communicating with the drain hole, the drain port having an opening therein; an actuator provided to selectively open or close the opening in the drain port; wherein the controller configured to control actuation of the actuator. 

In the same field of endeavor, Li Haomiao teaches a refrigerator comprising a cabinet having a drain hole #20 provided at a bottom of the storage compartment; a drain port extending from a bottom side of the cabinet and communicating with the drain hole (see rectangular structure that houses the shaft that protruded from #41), the drain port having an opening therein (see Fig. 4-5); an actuator #41 provided to selectively open or close the opening in the drain port (see Fig. 4-5); wherein a controller is configured to control actuation of the actuator (see at least Fig. 1 and 4-5; and [0031-0032]). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Porter with the cabinet comprising the aforementioned claimed configuration as taught by Li Haomiao.

One of ordinary skills would have recognized that doing so would have prevented damages to the refrigerator due to accumulation of condensate water, while simplifying manufacturing of the device, at least by using a single controller to control all the operations of the refrigerator.

Regarding claim 2:
Porter as modified discloses all the limitations.
As modified, the actuator comprises a plunger configured to perform a linear reciprocating motion; and a driver #41 configured to provide a driving force to the plunger to perform the linear reciprocating motion (see rejection of claim 1 above; and Li Haomiao, Fig. 1 and 4-5; and [0031-0032]).
 
Regarding claim 3:
Porter as modified discloses all the limitations.
As modified, the driver comprises a solenoid (see rejection of claim 1 above; and Li Haomiao, Fig. 1 and 4-5; and [0031-0032]).

Regarding claim 4:

As modified, the opening comprises an air hole provided in the drain port at a location between an upper end of the drain port and a lower end of the drain port (see rejection of claim 1 above; and Li Haomiao, Fig. 1 and 4-5; and [0031-0032]. Anyone of the two openings on the rectangular structure that houses the plunder meets the limitation of the air hole).
 
Regarding claim 5:
Porter as modified discloses all the limitations.
As modified, the air hole is selectively opened or closed by an end portion of the plunger (see rejection of claim 1 above; and Li Haomiao, Fig. 1 and 4-5; and [0031-0032]).
 
Regarding claim 6:
Porter as modified discloses all the limitations; except for a drain box located below the cabinet to store condensed water discharged through the drain port, wherein the drain box includes a port receiver protruding upward from a bottom surface of the drain box. 

Li Haomiao further teaches a drain box #31 located below the cabinet to store condensed water discharged through the drain port, wherein the drain box includes a port receiver protruding upward from a bottom surface of the drain box (see at least Fig. 4. Note: the port receiver is the top opening of the drain box, defined by the vertical walls of the drain box that are seen protruding up from the bottom surface of said drain box).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Porter as modified with the aforementioned claimed configuration as taught by Li Haomiao.



Regarding claim 13:
Porter as modified discloses all the limitations; except for a motion sensor located within the storage compartment. 

By official notice, the examiner submits that it is known to provide a motion sensor within a storage compartment of a refrigerator.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Porter as modified with a motion sensor located within the storage compartment. 

One of ordinary skills would have recognized that doing so would have reduced energy consumption of the refrigerator; at least by virtue of lighting up the refrigerator only when a user is detected nearby.

Regarding claim 15:
Porter as modified discloses all the limitations; except for a carbon dioxide sensor located within the storage compartment. 

By official notice, the examiner submits that it is known to provide a carbon dioxide sensor within a storage compartments of a refrigerator.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Porter as modified with a carbon dioxide sensor located within the storage compartment. 

One of ordinary skills would have recognized that doing so would have allowed for monitoring of leaks within the refrigerator so as to maintain environmental compliance.

Regarding claim 17:
Porter as modified discloses all the limitations; except for wherein the cold air supplier comprises: a thermoelectric module at least partially located within a through-hole provided in the bottom of the cabinet; a heat absorption fan located above the thermoelectric module to provide a flow of air within the storage compartment; and a heat dissipation fan located below the thermoelectric module to provide a flow of air within the housing, wherein the thermoelectric module comprises: a thermoelectric element having a heat absorbing surface and a heat generating surface; a cold sink in contact with the heat absorbing surface, the cold sink configured to be exposed to air in the storage compartment to exchange heat with the air in the storage compartment; and a heat sink in contact with the heat generating surface, the heat sink configured to be exposed to air in the housing to exchange heat with the air in the housing.

Nonetheless, Tuskiewicz further discloses wherein the cold air supplier comprises: a thermoelectric module at least partially located within a through-hole provided in the bottom of the cabinet (Fig. 7B); a heat absorption fan #216 located above the thermoelectric module to provide a flow of air within the storage compartment; and a heat dissipation fan #218 located below the thermoelectric module to provide a flow of air within the housing, wherein the thermoelectric module comprises: a thermoelectric element having a heat absorbing surface and a heat generating surface; a cold sink #212 in contact with the heat absorbing surface, the cold sink configured to be exposed to air in the storage compartment to exchange heat with the air in the storage compartment; and a heat sink #214 in contact with the heat generating surface, the heat sink configured to be exposed to air in the housing to exchange heat with the air in the housing ([0067-0068]).




One of ordinary skills would have recognized that doing so would have enhanced the heat dissipation effect of the refrigerator.

Regarding claim 18-19:
The subject matter claimed here is substantially similar to that of claims 1-5. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claims 1-5 above for the rejection of claim 18-19.

Allowable Subject Matter
Claims 7-12, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in claim 7; and specifically, does not disclose wherein an upper end of the port receiver includes a recessed portion in which the condense water is filled, wherein a lower end of the drain port is disposed in the recessed portion. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Porter in combination with Tuskiewicz and Li Haomiao to incorporate the aforementioned limitations; especially since it would require that the drain box and the drain port be designed in very specific manners so as to achieve the claimed limitations. A finding of obviousness is precluded as per MPEP § 2143.01.



The prior art does not anticipate nor render obvious the combination set forth in claims 14 and 16; and specifically, does not disclose wherein the controller is further configured control the actuator to open the opening in the drain port when a signal detecting a motion of a living organism within the storage compartment is received from the motion sensor; or when a concentration of carbon dioxide of a living organism within the storage compartment is received from the carbon dioxide sensor. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Porter in combination with Tuskiewicz and Li Haomiao to incorporate the aforementioned limitations. A finding of obviousness is precluded as per MPEP § 2143.01.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763